Case: 1:18-cv-07686 Document #: 265-1 Filed: 12/06/19 Page 1 of 28 PagelD #:3146

EXHIBIT 1
 

 

Case: 1:18-cv-07686 Document #: 265-1 Filed: 12/06/19 Page 2 of 28 PagelD #:3147

PENETAPAN
Nomor 0587/Pdt.P/2019/PA JT

DEMI KEADILAN BERDASARKAN KETUHANAN YANG MAHA ESA

Pengadilan Agama Jakarta Timur yang memeriksa dan mengadili perkara
perdata agama pada tingkat pertama, dalam sidang Majelis telah menjatuhkan
penetapan atas permohonan Perwatian Anak yang diajukan oleh:
Fahrida Kurniawati bint Sulichan, umur 34 tahun, agama Islam, pekerjaan
Mengurus Rumah Tangga, tempat kediaman di Jalan Serpong
Green Park 2 Blok F.19 RT OO2/RW 016, Kelurahan Ciater,
KecamatanS erpong, Kota Tangerang Selatan Provinsi Banten,
selanjuinya disebut Pemohon, dalam hal ini memberikan kuasa
kepada EDY HARYANTO, S.H, pekerjaan Advokat, alamat Jalan
Jend, A Yani Kav. 3B (by pass) Kelurahan Utan Kayu Kecamatan
Matraman Kotamadya Jakarta Timur berdasarkan surat kuasa
khusus tanggal 5 Nopember 2019.dalam hal ini memberikan
kuasa Substitusi kepada Solahudin Pugung, SH.M.H dan Rekan
para Advokat dan Penasehat Hukum dari lembaga Kajian dan
Bantuan Hukum Kartika Nusantara (LKBH-KN) beralamat di jalan
ne . PKP No 16, Kelurahan Cibubur, Kecamatan Ciracas Jakarta
SS aad Timur berdasarkan surat Kuasa Sunstitusi tanggal 11 Nopember

2019;
Pengadilan Agama tersebut.

 

Telah mempelajari berkas perkara.

DUDUK PERKARA
Bahwa Pemohon dengan surat permohonannya tertanggal 5 Nopember

2019 yang terdaftar di Kepaniteraan Pengadilan Agama Jakarta Timur dalam

register Nomor  0587/Pdt.P/2019/PAJT tanggal 6 Nopember 2019, telah

mengemukakan hal-hal pada pokoknya sebagai berikut :

4. Bahwa Pemohon adalah isteri satu-satunya yang sah dari Almarhum Tuan
Harvino, S.AB bin Kiswo Karto, yang telah melangsungkan pernikahan pada
hari Sabtu, tanggal 10 November 2007, di hadapan Pegawai Pencatat Nikah
(PPN) Kantor Urusan Agama (KUA) sebagaimana terbukti dalam Buku Kutipan
Akta Nikah Nomor : 675/44/X/2007;

Him. 1 dari 7 halaman, Pen. No. 0587/Pdt.P/2019/PA JT

 
 

Case: 1:18-cv-07686 Document #: 265-1 Filed: 12/06/19 Page 3 of 28 PagelD #:3148

2. Bahwa Setelah menikah Pemohon dan Almarhum Tuan Harvino, S.AB bin
Kiswo Karto, hidup berumah tangga dan bertempat tinggal di alamat tersebut di
atas;

3. Bahwa selama berumah tangga antara Pemohon dan Almarhum Tuan Harvino,
S.AB bin Kiswo Karto, (Suami) telah berhubungan sebagaimana layaknya
suami istri dan telah dikaruniai 3 (Tiga) anak yang bernama sebagai berikut:
3.1. Khansa Davina Zhafirah binti Harvino, S.AB, perempuan, umur 9 tahun, lahir di

Semarang pada tanggal 7-6-2010 (tujuh Juni dua ribu sepuluh) sebagaimana
temyata dalam Kutipan Akita Kelahiran yang dikeluarkan oleh Dinas
Kependudukan dan Pencatatan Sipil Nomor: 3374.ALU.2010.09291 tertanggal
24-6-2010 (dua puluh empat Juni dua ribu sepuluh);

3.2. Rafa Yusuf Agilah bin Harvino, S.AB, laki-laki, umur 7 tahun, lahir di Semarang
pada tanggal 14-3-2012 (empat belas Maret dua ribu dua belas) sebagaimana
temyata dalam Kutipan Akta Kelahiran yang dikeluarkan oleh Dinas
Kependudukan dan Pencatatan Sipii Nomor : 3374.LU.09042012.0058
tertanggal 9-4-2012 (sermbilan April dua ribu dua belas);

3.3.Khalifi Anza Zikri bin Harvino, S.AB, lakHaki, umur 2 Tahun, fahir di
Tangerang Selatan pada tanggal 11-2-2017 (empat belas Maret dua ribu

 

: dua beias) sebagaimana ternyata dalam Kutipan Akta Kelahiran yang

| . # dikeluarkan oleh Dinas Kependudukan dan Pencatatan Sipil Nomor 3374-

~ oe LT-12102017-0085 tertanggal 12-10-2017 (dua belas Oktober dua ribu

tujuh beias)

4. Bahwa Aimarhum Tuan Harvino, S.AB bin Kiswo Karto telah meninggal dunia
pada hari Senin, tanggal 29 Oktober 2018 sebagaimana ternyata dalam
Kutipan Akta Kematian Nomor 3674-KM-16112018-0005 yang dikeluarkan oleh
Pejabat Pencatatan Sipil Kota Tangerang Selatan pada tanggal 16 November
2018.

5. Bahwa Pemohon bermaksud mengajukan permohonan perwalian atas anak-
anak kandungnya yang bernama sebagaimana berikut ini:

5.1. Khansa Davina Zhafirah binti Harvino, S.AB, tersebut di atas;
§.2.Rafa Yusuf Aqilah bin Harvino, S.AB, tersebut di atas;
5.3. Khalifi Ahza Zikri bin Harvino, S.AB, tersebut di atas .
6. Bahwa Pemohon mengajukan permohonan Perwalian anak-anak kandungnya

tersebut pada angka 3 dan 5 di atas, dengan alasan-alasan sebagai berikut :

Him. 2 dari 7 halaman, Pen. No. 0587/Pdt.P/2019/PA JT

 

 
Case: 1118-cv-07686 Document #: 265-1 Filed: 12/06/19 Page 4 of 28 Pagel #:3149

§.1. Bahwa Suami dari Pemohon yaitu Almarhum Tuan Harvino, S.AB bin Kiswo
Karto telah meninggat dunia yakni pada hari, tanggal 29 Oktober 2018
sebagaimana temyata dalam Kutipan Akta Kemalian Nomor 3674-M-
16112018-0005 yang dikaluarkan oleh Pejabat Pensaiatan Sipil Kota
Tangerang Selatan pada tanggal 16 November 2018.

6.2.Bahwa Pemohon mempunyai hubungan keluarga dengan anak-anak
tersebut yakri sebagai Ibu Kandung dari anak-anak tersebut di atas:

6.3. Bahwe dikarenakan Suami Pemohon atau ayah kandung dari anak-anak
tersebut sudah meninggal dunia maka untuk kehidupan anak-anak tersebut
seterusnya dirawat, diasuh, dididik dan dibesarkan olsh Pemohon;

6.4.8ahwa setelah suami Pemohon tersebut meninggal dunia, maka hak
perwalian (hak asuh) dari anak-anak tersebut berada dibawah pangasuhan
Pemoheon;

6.5. Bahwa oleh karena anak-anak tersebut masin di bawah umur (belum cakap
melakuken perbuatan hukunt), naka Pemohon memandang pertu mengajuken
permohonan perwalian {hak asuh} atas anak-anak tersebut

6.6.Bahwa maksud dan tujuan Pemohon mengajukan permohonan perwalian

 

ini adalah untuk mengurus segala sesuatu yang berhubungan dengan
harta peninggalan suarni Pemohen yaitu Almarhum Tuan Harvino, 3.AB
bin Kiswo Karto;

6.7.Bahwa para Pemohon sanggup membayar seluruh biaya yang timbul
dalam penyelesaian perkara ini.

 

7. Bahwa Pemohon memohen agar Majelis Hakim yang memeriksa dan
mengaditi perkara ini menyatakan Pemohon sebagai walt dani anak-anak
kandung Pemohon yang bernama ;

7.1. Khansa Davina Zhafirah binti Harvino, S.AB, tersebut di aias:
7.2.Rafa Yusuf Aqilah bin Harvino, S.AB, tersebut di atas:
7.9. halifi Anza Zikri bin Harvino, S.A, tersebut di atas .

Bahwa berdasarkan halhal dan permasalahan-permasalahan yang telah diuraikan

tersebut di atas, maka Pemohon memohon Kepada Yang Terhormat Bapak Ketua

Pengadilan Agama Jakarta Timur c.g. Majelis Hakim yang memeriksa dan mengadili

perkara in berkenan Membenkan putusan, sebagai berikut

1. Mengabuikan permohonan Pemohon untuk seluruhnya;

Him. 3 dari 7 halaman, Pen. No. G887/Pdt.P/201YPA JT

 

 
 

 

Case: 1:18-cv-07686 Document #: 265-1 Filed: 12/06/19 Page 5 of 28 PagelD #:3150

2. Menyatakan, menetapkan Pemohon sebagai wali dari anak-anak Kandung
Pemohon yang bernama:

a. Khansa Davina Zhafirah binti Harvino, S.AB, tersebut di atas:
b. Rafa Yusuf Aqitah bin Harvino, S.AB, tersebut di atas:
¢. Khalifi Anza Zikri bin Harvino, S.AB, tersebut di atas.

3. Menetapkan biaya perkara menurut hukum; .

Bahwa pada hari sidang yang telah ditetapkan, Pemohon datang
menghadap dalam sidang.

Bahwa kemudian dibacakan surat permohonan Pemohon tersebut yang
isinya tetap dipertahankan olen Pemohon.

Bahwa Majelis telah mendengar keterangan dari Pemohon sebagai berikut :

- Bahwa saya adaiah istri Harvino, S.AB bin Kiswo Karto.

- Bahwa anak yang bernama Khansa Davina Zhafirah binti Harvino, S.AB, Rafa
Yusuf Aqilah bin Harvino, S.AB, dan Khalifi Ahza Zikri bin Harvino, S.AB,
adalah anak kandung Pemohon dan Harvino, $.AB bin Kiswo Karto.

~ Bahwa Harvino, S.AB bin Kiswo Karto telah meninggal dunia pada tanggal 29
Oktober 2018.

.. > Bahwa sejak Harvino, S.AB bin Kiswo Karto meninggal dunia, anak yang
BN bernama Khansa Davina Zhafirah binti Harvino, S.AB, Rafa Yusuf Aqilah bin
Harvino, S.AB, dan Khalifi Ahza Zikri bin Harvino, S.AB, telah diasuh oleh
Pemohon.
Bahwa tidak ada pihak keberatan Pemohon sebagai wali dari anak bernama
Khansa Davina Zhafirah binti Harvino, 5.AB, Rafa Yusuf Agilah bin Harvino,
S.AB dan Khalifi Ahza Zikri bin Harvino, S.AB.

Bahwa untuk meneguhkan dalil-dalil permohonannya, Pemohon telah

 

mengajukan bukti surat berupa:

1. Fotokopi Kartu Tanda Penduduk  atas nama Pemohon NIK:
3374156502850004 tanggal 1 April 2018 (tertanda P. 1}.

2. Fotokopi Kutipan Akta Nikah atas nama Harvino, S.AB bin Kiswo Karto dan
Pemohon Nomor: 675/44/XV/2007 tanggal 10 Nopamber 2007 (tertanda P.2).

3. Fotokopi surat kematian atas nama Harvino, $.AB bin Kiswo Karto Nomor
3674-KM-16112018-0005 tangga! 16 Nopember 2018 (tertanda P.3).

4. Fotokopi Akta <Kelahiran atas nama anak ke-l Pemohon Nomor
3374.ALU.2010.09291 tanggal 24 Juni 2010 (tertanda P.4).

Him. 4 dari 7 halaman, Pen. No. 0587/Pdt. P/2019/PA JT

 
 

 

Case: 1:18-cv-07686 Document #: 265-1 Filed: 12/06/19 Page 6 of 28 PagelD #:3151

5. Fotokopi Akta Kelahiran atas nama anak ‘ke-ll Pemohon Nomor
3374.LU.09042-12.0058 tanggal 9 April 2012 (tertanda P.5).
6. Fotokopi Akta Kelahiran atas nama anak ke-lil Pemohon Nomor
3374.LT.12101017.0085 tanggal 12 Oktober 2017 (tertanda P.6).
Bahwa selanjutnya Pemohon menyatakan tidak akan mengajukan bukti
lain dan akhirnya mohon penetapan.
Bahwa untuk mempersingkat uraian penetapan ini, maka ditunjuk hal-hal
sebagaimana tercantum dalam Berita Acara Sidang perkara ini dan harus
dianggap telah termuat daiam pertimbangan Majelis secara keseluruhan.

PERTIMBANGAN HUKUM

Menimbang, bahwa maksud dan tujuan permohonan Pemohon adalah

seperti telah diuraikan di atas.
Menimbang, bahwa yang menjadi pokok masalah dalam perkara a quo
bahwa Pemohon ibu kandung dari Khansa Davina Zhafirah binti Harvino,
S.AB, Rafa Yusuf Aqilah bin Harvino, S.AB, dan Khalifi Ahza Zikri bin
Harvino, S.AB, yang belum dewasa. Pemohon mohen agar ditetapkan
., ,  Pengadilan Agama Jakarta Timur sebagai wali terhadap anak yang bernama
vs a Khansa Davina Zhafirah binti Harvino, S.AB, Rafa Yusuf Aqiiah bin Harvino,
~\S.AB, dan Khalifi Ahza Zikri bin Harvino, S.AB.
4 Menimbang, bahwa untuk membuktikan dalil-dalil permohonannya,

4

|
aut}
ou
Fy

pe

- ae cukup, dicocokkan dengan surat aslinya dan telah ternyata sesuai dengan surat

  
   
 

Pemohon telah menyampaikan alat bukti surat yang telah dileges dengan meterai

aslinya, alat bukti surat mana dibuat menurut ketentuan undang-undang di
hadapan pejabat umum yang berwenang untuk itu, maka Majelis Hakim
berpendapat alat bukti demikian telah memenuhi unsur akta autentik
sebagaimana diatur Pasar 165 H/R yang memberikan bukti cukup tentang fakta
hukum yang dalam alat bukti surat tersebut.

Menimbang, bahwa Pasail 49 huruf a angka 18 Undang-undang Nomor 7
Tahun 1989 tentang Peradilan Agama sebagaimana telah diubah dengan
Undang-undang Nomor 3 Tahun 2006 dan Undang-undang Nomor 50 Tahun
2009, menyatakan bahwa “Pengadilan Agama berwenang untuk menerima,
memeriksa, dan memutus perkara permohonan penunjukan seorang wali dalam
hala seorang anak yang belum cukup umur 18 tahun yang ditinggal kKedua orang

tuanya padahal tidak ada penunjukan oleh orang tuanya’.

Him. § dari 7 halaman, Pen. No. 0587/Pdt.P/2019/PA JT

 
Case: 1:18-cv-07686 Document #: 265-1 Filed: 12/06/19 Page 7 of 28 PagelD #:3152

Menimbang bahwa Pasal 107 ayat (1), (2), (4) Kompilasi Hukum istam
menyatakan “Perwalian hanya terhadap anak yang belum mencapai umur 214
tahun dan atau belum pernah melangsungkan perkawinan’, “Perwalian meliputi
perwalian terhadap diri dan harta kekayaannya’, “Wali sedapat-dapatnya diambil
dari keluarga anak tersebut atau orang fain yang sudah dewasa, berpikiran sehat,
adil, jujur dan berkelakuan baik, atau badan hukum’. Wali melekat keawjiban-
kewajiban yang harus ditunaikan sebagaimana diatur Pasal 110 Kompilasi Hukum

 

isiam.
Menimbang bahwa berdasarkan pertimbangan hukum tersebut, majelis
hakim berpendapat Permohonan pemohon dapat dikabulkan.
Menimbang, bahwa berdasarkan ketentuan pasal 89 ayat (7) Undang-undang
Nomor 7 Tahun 1989 tentang Peradilan Agama Sebagaimana telah diubah dengan
Undang-undang Nomor 3 Tahun 2006 dan Undang-undang Nomor 50 Tahun 2009,
maka biaya perkara ini Sepenuhnya dibebankan kepada Pemohon.

 

Memperhatikan segala ketentuan peraturan perundang-undangan yang
berlaku dan hukum Islam yang berkaitan dengan perkara ini.

MENETAPKAN

 

1. Mengabulkan permohonan Pemohon.

: 2. Menetapkan anak bernama Khansa Davina Zhafirah binti Harvino, S.AB, Rafa
& a Yusuf Agilah bin Harvino, $.4B, dan Khalifi Ahza Zikri bin Harvino, 8.AB di
ra “ bawah usia dewasa.

Ss, op 3. Menetapan Pemohon (Fahrida Kumiawati binti Sulichan) sebagai Wali terhadap
ere =: he anak yang masih di bawah usia dewasa, masing-masing bemama:

3.1. Khansa Davina Zhafirah binti Harvino, S.AB,
3.2.Rafa Yusuf Aqilah bin Harvino, S.AB,
3.3. Khalifi Ahza Zikri bin Harvino, S.AB
3. Membebankan kepada Pemohon untuk membayar biaya perkara ini sejumiah
Rp 281.000,00 (dua ratus delapan puluh satu ribu rupiah).

 

Demikian diputuskan dalam fapat permusyawaratan Majelis Hakim
Pengadilan Agama Jakarta Timur pada hari Selasa tanggal 12 Nopember 2019
Masehi, oleh kami Dr. H. Fauzan, $.H.,M.M.,M.H. sebagai Ketua Majelis, Drs.
H. Hamdan, S.H. dan Drs. M. Nasir, M.H. masing-masing sebagai Hakim
Anggota, penetapan tersebut diucapkan dalam sidang terbuka untuk umum pada

Him. 6 dari 7 halaman, Pen. No. 0587/Pdt.P/2019/PA JT

 
 

 

Case: 1:18-cv-07686 Document #: 265-1 Filed: 12/06/19 Page 8 of 28 PagelD #:3153 a

hari Selasa tanggal 12 Nopember 2019 Masehi bertepatan dengan tanggal 15
Rabiulawal 1444 Fijriyah oleh Ketua Majelis_ tersebut dengan
didampingi oleh Hakim-hakim Anggota dan dibantu oleh Hamdani, S.HI sebagai
Panitera Pengganti serta dihadiri oleh Kuasa Substitusi Pemohon,

Ketua Majelis
ttd

Dr. H. Fauzan, S.H..M.M..M.H.

Hakim Anggota Hakim Anggota
ttd ttd
Drs. H. Hamdan, S.H. Drs. M. Nasir, M.H.

Panitera Pengganti,

 

Ttd

Hamdani, S.Hi
Rincian Biaya Perkara :
1. Biaya pendaftaran > Rp 30,000.00
2. Biaya Proses >: Rp 75.900,00
3. Biaya panggilan ; Rp 150.000,00
4, Biaya PNBP panggilan : Rp 10.000,00
5. Redaksi putusan : Rp 10.000,00
6. Meterai ‘Rp 6.000,00
Jumlah : Rp 281.000,00 (dua ratus delapan puluh satu ribu

fupiah).

 

Him. 7 dari 7 halaman, Pen. No. 0587/Pdt. P/2019/PA JT

 
Case: 1:18-cv-07686 Document #: 265-1 Filed: 12/06/19 Page 9 of 28 PagelD #:3154

EXHIBIT 2
12/6/2019 Case: 1:18-cv-07686 Dibe Besigy TBHMRGicdnpenedlonimaited by OriRAGGdktd Canets NungglD #:3155

Esta Pégina es del Pueblo.

al
d " rf SI te guata ef Periodismo Independiente sin
e ro <{) anche mezctarse con ef Poder, aporta un donativo a la
Nn O tT! Cis4ta s

cuenta HSBC 6116225831

 

NOTICIAS DEL MUNDO MAYA Y MEXICO

 

The Boeing 737 MAX 8 compensation marred by bribery

Publicado en 2 diciembre, 2019 — en Actualidad — por Pedro Canché

 

= 8 £15.

 

In an escalation of the Boeing 737 Max 8 woes, several top lawyers have been arrested
over claims of bribery in Nairobi in the compensation of victims who perished in an
Ethiopian airlines boeing crash.

Viusasanews understands Ivan Henry, Vini Wulandari, Gustavina Komala Gani and
Mohammad Narobby all nationals of Indonesia working for Steve Marks from Podhurst
Orseck, P.A. a law firm in Miami, Florida, were arrested on November 27 for attempted
bribery and for illegally working in Kenya.

According to officers probing the matter, Ivan Henry, Vini Wulandari, Gustavina Komala
Gani and Mohammad Narobby had come to Africa to offer money to the families of the
victims of the Ethiopian Airlines Flight 302 crash to lure them in switching lawyers.

The families of the victims they were contacting had already hired Kenyan and USA
lawyers. Their objective was to bribe the local lawyers and family members so that Steve
Marks of the firm of Podhurst Orseck could take over the representation of those cases.
The scheme involved contacting clients from Clifford Law Offices, Ribbeck Law

https://noticiaspedrocanche.com/201 9/1 2/02/the-boeing-737-max-8-compensation-marred-by-bribery/ 1/32
1262019 Case: 1:18-cv-07686 Diane wasiagtis# M20 Bcdmbdheslionimd Malt SribaAO Sp dale Cheah RagglD #:3156

Chartered, Wisner Law Firm all of them from Chicago and Kreindler and Kreindler LLP
from New York City.

Ethiopian Airlines Flight 302 was a flight from Addis Ababa in Ethiopia to Nairobi,
Kenya. On March 10, 2019, the Boeing 737 MAX 8 aircraft which operated the flight
crashed near the town of Bishoftu six minutes after takeoff, killing all 157 people aboard.

The police and immigration authorities prevented the Indonesian nationals from
continuing with their plan when a family member represented by Clifford Law Offices
called the authorities.

A local Kenyan by the name of Amos was recruited by Steve Marks from the Podhurst
Orseck law firm to unethically contact already represented families of the victims of the
crash according to comments made by Ivan Henry. According to the investigation, Vini
Walandari would contact the families with the pretext of providing news about the court
case in Chicago and offering “comfort” for the families tragic loss. Once the family had
agreed to meet her, then Vini and the gang would offer the victims’ families money to
switch lawyers.

 

In line with their scheme, the Indonesian nationals working for Steve Marks of Podhurst
Orseck would bribe local lawyers and family members. Ivan Henry on behalf Steve Marks
of Podhurst Orseck would pay US$30,000.00 to the local lawyers so they would

terminate their existing contracts with law firms like Clifford Law Offices and give their
cases to Steve Marks of Podhurst Orseck.

In addition to paying bribes to the local lawyers Steve Marks from Podhurst Orseck
would also pay an upfront payment to the clients to switch lawyers. The amounts

https://noticilaspedrocanche.com/201 9/12/02/the-boeing-737-max-8-compensation-marred-by-bribery/ 2/32
i2e2019 Case: 1:18-cv-07686 DecanengrbAnGGiconpelletinhae6s} Gia Pek Ofnas Ragg!D #3157

payable to the clients varied from USS20,000.00 to hundreds of thousands of dollars
depending on the value of their cases. Besides an initial payment to switch, the clients
are also paid monthly payments equivalent to the passenger’s salary until their cases are
settled.

Mercy Wambua, the Chief Executive Officer of the Law Society Of Kenya stated: “we are
outraged with the unethical practices of Steve Marks from the Podhurst Orseck law firm
in Kenya. We will file complaints with the Bar of Florida and will seek punishment from
the local Kenyan authorities.” Ms. Mercy Wambua added that “these are very serious
violations of the law and ethics rules that could cause for these lawyers to be disbarred
and be criminally charged.”

Fuente

a.

eer ad

 

Tams tones

al ae AE Ena AE

lu! 3,074, total views, 11 views today

Pty
Banner

 

PEGRG CANEHE  ULTIMAS PUBLICACIONES

 

Pedro Canché es un periodista independiente y el fundador de Pedro
Canche Noticias. El ha sido perseguido por el Gobierno Mexicano por
darle voz al pueblo indigena Maya y los campesinos del Yucatan y
paso 9 meses en la carcel en un caso de persecucion politico que
Reporteros Sin Fronteras liamaban absurdo. "Podrdn encerrar el

hitps://noticiaspedrocanche.com/2019/12/02/the-boeing-737-max-8-compensation-marred-by-bribery/ 332

 

 

 

 

 

 
1262019 Case: 1:18-cv-07686 GacpuengirbtnaRainpel ation raheeo} Biba Pel Glas Rage!D #3158

cuerpo humano pero nunca podrdn encerrar la libertad de expresion." dijé
Pedro Canche.

vy Fi

 

SHOW COMMENTS

 

Buscar... Q

 

 

 

oo

CANCUN

ee,
pt

scattered clouds
51% humidity
wind: 4in/s EME
M27 «lL 2?

 

26" ai. Ze 28° 29°

SAT BEN RON TUE

Weather fram: GoeniWeathe Mag

PACES oO K

https://noticiaspedrocanche.com/2019/1 2/02/the-boeing-737-max-8-compensation-marred-by-bribery/ 4/32
Case: 1:18-cv-07686 Document #: 265-1 Filed: 12/06/19 Page 14 of 28 PagelD #:3159

EXHIBIT 3
12/6/2019 Case: 1:18-cv-07686 Dosinenconinis 126 Debt Hage in BudiG/729 NAG CohbeRatan ddadelD #:3160

KAHA WALES!

BITTER . SWEET

 

BUSINESS NEWS
Bribery Claims Take Centre-stage in Boeing 737 Max 8
Compensation Case

Several top lawyers are said to have been arrested after trying to bribe families

of Kenyan victims

by Francis Muli December 2, 2019, 5:24 PM t¥ -1 Votes

 

 

 

https:/Avww.kahawatungu.com/201 9/1 2/02/bribery-claims-boeing-737-max-8-compensation-case/ 1/5
1262019 Case: 1:18-cv-07686 Daabemetaiint TRO Centred in bodaGrsRaedamfenshiakcRage|D #3161

Ethiopian Airlines Boeing 737 Max 8 compensation case has taken a new twist,
after bribery allegations emerged against a number of Indonesian lawyers.

Unconfirmed reports indicate that Indonesian lawyers Ivan Henry, Vini Wulandari,
Gustavina Komala Gani and Mohammad Narobby, were on November 27 arrested
in US over claims of bribery in Nairobi in the compensation of families of victims

who perished in the crash.

The lawyers who work for P.A. a law firm in Miami, Florida, were arrested for

attempted bribery and for illegally working in Kenya.

Read: No Bodies To Bury, Most Were Reduced To Ashes, Ethiopian Airlines CEO

The lawyers are accused of trying to offer loads of money to the families of the
victims of the Ethiopian Airlines Flight 302 crash in a bid to make them switch

lawyers.

Media reports indicate that the lawyers (Indonesian) wanted the already hired
Kenyan and US lawyers removed from the case, and instead Steve Marks of the

firm of Podhurst Orseck hired for the work. x. clogs

https :/Avww. kahawatungu.com/2019/12/02/bribery-claims-boeing-7 37-max-8-compensation-case/ 2/5
12/6/2019 Case: 1:18-cv-07686 Dastbsip Glaind Tak6 Bedird-alayd in b34ng 72 PMaCOConipereatiaecesage!|D #:3162

However, the plan was cut short after a family member represented by Clifford Law
Offices called the authorities, forcing them to abort the mission.

Read: Gov't Unable to Provide Lawyers to Families of Ethiopian Airlines Crash
Victims — CS Macharia

It is said that Vini Walandari would contact the families with the pretext of providing
news about the court case in Chicago and offering “comfort” for the families tragic
loss. Once the family had agreed to meet her, then he would offer the victims’

families money to switch lawyers.

https:/Avww.kahawatungu.com/2019/12/02/bribery-claims-boeing-737-max-8-compensation-case/ 3/5
12/6/2019 Case: 1:18-cv-07686 Da@obsnp clains TRE Setttrd-siagd in Badin /JOMacayepripersatiaockRage|lD #:3163

According to reports, Steve Marks of Podhurst Orseck would offer US$30,000.00
(Ksh3 million) to the local lawyers so they would terminate their existing contracts
with law firms like Clifford Law Offices and give their cases to Steve Marks of
Podhurst Orseck.

Steve Marks from Podhurst Orseck is also accused of paying an upfront payment
to clients to switch lawyers, parting with as much as US$20,000.00 (Ksh2 million)

to hundreds of thousands of dollars depending on the value of their cases.

Read: Ethiopian Airlines Crash Investigators Reveal Anti-Stall System Was
Activated Moments Before Disaster

“We are outraged with the unethical practices of Steve Marks from the Podhurst
Orseck law firm in Kenya. We will file complaints with the Bar of Florida and will
seek punishment from the local Kenyan authorities. These are very serious
violations of the law and ethics rules that could cause for these lawyers to be
disbarred and be criminally charged,” Mercy Wambua, the Chief Executive Officer
of the Law Society Of Kenya is quoted by a local media.

The Ethiopian Airlines Flight 302, a Boeing Max 8 was aflight from Addis Ababa in
Ethiopia to Nairobi, Kenya and crashed on March 10, 2019 near the town of

Bishoftu six minutes after takeoff, killing all 157 people aboard.

The crash, which has international attention, led to the U.S. Department of Justice
investigating Boeing's development process.

The crash led to the death of 36 Kenyans.

https:/Avww. kahawatungu.com/2019/1 2/02/bribery-claims-boeing-737-max-8-compensation-case/ 4/5
12672019 Case: 1:18-cv-07686 Dostnenconints: a6 Sebte-sagh inLavelg/759 Nag Cohbenatins daage|lD #:3164

Email your news TIPS to news@kahawatungu.com or WhatsApp
+254708677607. You can also find us on Telegram
through www.t.me/kahawatungu

 

Written by Francis Muli

Senior reporter at Kahawa Tungu, Muli has a passion for human interest stories. He believes in unearthing
societal rots that have been hidden from the public eye. He has also carved himself a niche in writing business
stories. He has worked for various organisations including Kenya Television Service, Business Today among
others. Follow him on Twitter @FmulikE.

Email: mulifranc2@gmail.com

x close

https://www.kahawatungu.com/2019/1 2/02/bribery-claims-boeing-737-max-8-compensation-case/ 5/5
Case: 1:18-cv-07686 Document #: 265-1 Filed: 12/06/19 Page 20 of 28 PagelD #:3165

EXHIBIT 4
Kenya goes afteOadmeslad Suapec® MO Bi bpian Ainines SrikeRS-1 Filed :abOrOredd@?hihep?. 1 vor 2 hPrey ed BeMrBibGS/2019-12-06-...

1 of 3

the-star.co.ke

Kenya goes after Indonesian
suspects in Ethiopian Airlines
bribery saga

by VICTOR AMADALA Business Writer

3-4 minutes

 

Kenyan Authorities are after four Indonesians suspected to have
been on a bribing mission to lure families of the victims of the
Ethiopian Airlines ET302 to switch lawyers.

According to our source privy to the matter, the police and
immigration officers were tipped off the happening by a friend of
a family member represented by Clifford Law Offices.

The four: lvan Henry, Vini Wulandari, Gustavina Komala Gani
and Mohammad Narobby have since been summoned by the
department of immigration to face possible deportation if a letter
seen by the Star is anything to go by.

An official at the Immigration department however declined to
comment on the matter, saying that his boss at the Intelligence
segment will issue official position on the matter.

"The undersigned have been summoned to report to
Immigration office under section 49 (8) of the Kenya citizenship
and immigration Act 2011," the Immigration Department letter

12/6/2019, 1:09 PM
Kenya goes after bwenesidhSuspediy i HhOpavAndinesriBEs-1 Filed: dbaiheaterad olatps2/wwHRShP sare tl ket sieys/20 1 9-12-06-..,

2 of 3

dated November 27 read in part.

The four are said to have caught offering cash to lure families
into switching legal representation to Steve Marks of Podhurst
Orseck in Florida and a New Jersey lawyer, Arthur E. Ballen.

Confession by some of the suspects reveals that that their
objective was to bribe local lawyers and family members in an
underground bid to see Steve C. Marks of Podhurst Orseck and
Arthur E. Ballen take over the representation of cases against
Boeing in Chicago, USA.

For instance, Vini Wulandari, one of the suspects, would contact
the families with the pretext of providing news about the court
case in Chicago and offering “comfort” for the families’ tragic
loss.

Once the family had agreed to meet, they would offer the
victims’ families money to switch lawyers.

Those families are already represented by several firms in US
including Clifford Law Offices, Ribbeck Law Chartered, Wisner
Law Firm, Kreindler and Kreindler LLP.

Another suspect, lvan Henry, confessed that they were bribing
local lawyers up to $30,000 (Sh3 million) and $20,000 (Sh2
million) to plane crash victims’ families.

A Kenyan representative of the Kreindler and Kreindler LLP, one
of firms already representing families of those who perished in
the crash had been contacted by the Indonesians and he is
planning to take action in court.

Law firms are battling it out for a piece of compensation funds

12/6/2019, 1:09 PM
Kenya goes after Indonesianguspeay 8th OpauAidinestoriBOE-1 Filed: atolOtoaderelglnths3/oh Bahk -starcekLk efbBshGSs/20 | 9-12-06-...

from Boeing which in September announced plans to begin to
paying $50 million(Sh5 billion)in financial assistance to the
families of more than 300 victims of the two737Max crashes
which occurred in February and March.

The offer meant that each family could pocket $144500 (Sh14.5
million).

Bob Clifford, who represents dozens of families affected by the
March 2019 Ethiopian Airline has since disputed the offer,
terming it as ‘disingenuous’ and 'vague' according to CNN.

According to a Montreal convention by the International Civil
Aviation Organisation (ICO), families of air crash victims are to
be paid a minimum of Sh17 million.

The ill-fated Ethiopian Airlines Flight 302 from Addis Ababa in
Ethiopia headed to Nairobi, Kenya crashed on March 10, killing
all 157 people aboard.

3 of 3 12/6/2019, 1:09 PM
Case: 1:18-cv-07686 Document #: 265-1 Filed: 12/06/19 Page 24 of 28 PagelD #:3169

EXHIBIT 5
Case: 1:18-cy-07686 Document #: 265-1 Filed: 12/06/19 Page 25 of 28 PagelD #:3170

IN THE UNITED STATE DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

in te: LION AIR FLIGHT JT 610

CRASH Lead Case: 1:18-CV-07686

)

) Honorable Thomas M. Duridn
This filing applies to: 19-CV¥-797
)
}
)
)

AFFIDAVIT OF FAHRIDA KURNIAWATI
I, Fahrida Kurniawati, swear or affirm that:

1. Iam over the age of eighteen (18) years old and have personal
knowledge of the facts contained in this Affidavit and can competently testify
thereto if called as a witness in this cause.

2. That I have reviewed the Affidavit submitted by Vini Wulandari on
November 19, 2019.

3. That Vini Wulandari rarely visits my home and children.

4, That Vini never helped me or my family financially after the crash.

5. That Harvino’s brother Novi gave us some money to help with our
daily expenses.

6. That I never requested Vini nor Novi take my children and have no
intention to give up my children who I love.

7.  Thatlam not uneducated, that 1 did go to vocational school majoring

in Pharmacy and worked at both a Pharmacy and a hospital until my second
child was born.

Page 1 of 3
Case: 1:18-cv-07686 Document #: 265-1 Filed: 12/06/19 Page 26 of 28 PagelD #:3171

8. That I elected to stay home and take care of my family accordingly
to my Islamic teachings.

9. That I no longer want Vini Wulandari as Co-administrator of my
husband’s estate, Harvino.

PERNYATAAN FAHRIDA KURNIAWATI
1. Saya berusia di atas delapan belas (18) tahun dan memiliki

pengetahuan tentang fakta-fakta yang terkandung dalam Pernyataan tertulis ini
dan dapat secara kompeten memberikan kesaksian jika dipanggil sebagai saksi
dalam hal ini.

2.  Bahwa saya telah meninjau Affidavit yang diajukan oleh Vini
Wulandari pada 19 November 2019,

3.  Bahwa Vini Wulandari jarang mengunjungi ramah dan anak-anak
saya.

4. Bahwa Vini tidak pernah membantu saya atau keluarga saya secara
finansial setelah kecelakaan itu.

5S.  Saudara laki-laki Harvino, Novi, memberi kami sejumlah uang
untuk membantu pengeluaran sehari-hari kami

6. Bahwa saya tidak pernah meminta Vini atau Novi mengarnbil anak-
anak saya, dan tidak punya niat untuk menyerahkan anak-anak saya yang saya

7.  Bahwa saya tidak berpendidikan, bahwa saya memang pergi ke
sekolah kejuruan jurusan Farmasi, dan bekerja di Farmasi dan rumah sakit
sampai anak kedua saya lahir.

Page 2 of 3
Case: 1:18-cv-07686 Document #: 265-1 Filed: 12/06/19 Page 27 of 28 PagelD #:3172

8. Bahwa saya memilih untuk tinggal di rumah dan mengurus
keluarga saya sesuai dengan ajaran Islam saya.

9.  Bahwa saya tidak lagi menginginkan Vini Wulandari sebagai Co-
administrator atas harta peninggalan milik suami saya, HARVINO.

Page 3 of 3
Case: 1:18-cv-07686 Document #: 265-1 Filed: 12/06/19 Page 28 of 28 PagelD #:3173

FURTHER AFFIANT SAYETH NAUGHT:
Dengan ini saya bersumpah dan menyatakan

I swear or affirm that the above and foregoing representations are true and
correct to the best of my information, knowledge, and belief.

Saya bersumpah atau menyatakan bahwa pernyataan saya di atas adalah

benar dan benar sesuai dengan informasi, pengetahuan, dan kepercayaan saya.
a oe ae i

  

Page 4 of 3
